Actions by respondent (1) for a separation and other relief, and (2) for a judgment declaring her to be the lawful wife of appellant Robert E. Lasek, declaring invalid an Alabama decree of divorce obtained by her against said appellant, and declaring appellants not to be husband and wife. The appeals, as limited by appellants’ brief, are (a) from an order denying the cross motion of appellant Robert E. Lasek in the first above-entitled action, and (b) from an order denying the motion of appellants in the second above-entitled action, for summary judgment dismissing the complaints. Order reversed, with one bill of $10 costs and disbursements, and motions granted. The fraud asserted by respondent in her complaints is insufficient to justify a collateral attack upon the validity of the Alabama decree of divorce which she procured against appellant Robert E. Lasek. Respondent instituted the action and appellant Robert E. Lasek appeared therein. Jurisdiction was vested in the court, as established by the documentary evidence and official records. In the light of such proof, the assertion of respondent that she was unaware of what she was doing when she obtained the divorce does not present a triable issue. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.